Citation Nr: 0911517	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-37 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hepatitis C. 

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in February 2009. A 
transcript of that hearing is of record and associated with 
the claims file. 


FINDINGS OF FACT

1. Service medical evidence is negative for any treatment or 
diagnosis of hepatitis C.

2. Hepatitis C was not manifested until many years after 
service. 

3. The Veteran's currently diagnosed hepatitis C is not 
causally or etiologically related to any incident or injury 
in service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
Hepatitis C are not met. 38 U.S.C.A.§§ 1110, 1131, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in May 2007. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in May 2007. Further, 
since the preponderance of the evidence is against the claim, 
any question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, private medical evidence, and Social Security 
Administration medical evidence. The Veteran was also given 
the opportunity to submit any additional records that he may 
have. Specifically, a Report of Contact dated in June 2007 
indicated that the Veteran was contacted by telephone by VA. 
He was asked if he had received his May 2007 VCAA letter and 
if he had any additional evidence he wanted to submit in 
connection with his claim. He indicated that he had received 
his May 2007 VCAA letter and he had no additional evidence to 
submit. There are no known additional records or information 
to obtain. 

Additionally, a hearing was offered and the Veteran testified 
at a February 2009 videoconference hearing before the 
undersigned VLJ. The Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with his claim.


Service Connection-hepatitis C

The Veteran alleges that he contracted hepatitis C from 
drinking unpurified water while serving in Vietnam. He 
testified at his February 2009 videoconference hearing that 
he was serving in Vietnam and was pinned down in a rice 
paddy. He wanted water, there was buffalo manure in the 
water, he removed the manure, put the water in his canteen, 
dropped in two purification tablets, and drank it. He 
believes that he contracted hepatitis C from this occasion. 
He also states that while in combat, the soldier next to him 
was killed and his blood splattered all over him. He believes 
alternatively, this was how he contracted hepatitis C. 

While the Veteran acknowledges that he has had extensive 
intravenous drug use and alcoholism over the years, he 
maintains these did not cause hepatitis C. He related in his 
November 2007 Substantive Appeal, that he was diagnosed with 
hepatitis C approximately one year after discharge from 
service. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for hepatitis C.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

There are no VA regulations specifically dealing with service 
connection for hepatitis C. For service connection to be 
granted for hepatitis C, the evidence must show that the 
Veteran's hepatitis C infection, risk factor(s), or symptoms 
were incurred in or aggravated by service. The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C. Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades. See VBA letter 211B (98-110) 
November 30, 1998. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs. 38 C.F.R. § 3.301(a). This claim 
was filed after October 31, 1990. An injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed. In 
relevant part, for the purpose of this paragraph, drug abuse 
means the use of illegal drugs (including prescription drugs 
that are illegally or illicitly obtained), the intentional 
use of prescription or non- prescription drugs for a purpose 
other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects. 38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 
C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990. See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

A VA "Fast Letter" issued in June 2004 (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004) 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987). In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks. A veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
veteran." 

Service records show that the Veteran was a light weapons 
infantryman and served in Vietnam receiving a combat 
infantryman badge. 

Service medical evidence does not show any complaints, 
findings, treatment, or diagnosis of hepatitis C. In 
July 1968, the Veteran was treated for urethritis, acute, due 
to gonococcus. 

After service, the Veteran was hospitalized by VA in 
April 1974 with a past history of heroin addiction of two 
years, methadone (street methadone) addiction of 3 months, 
and present alcohol addiction. He was admitted for alcohol 
detoxification. He was hospitalized at a private hospital in 
January 1977 for acute alcohol intoxication. It was noted in 
the medical records that there was no history of hepatitis. 
In December 1991, he was seen by VA for pre-counseling after 
requesting a HIV test. 


The Veteran related at that time that he had been careless in 
his sexual relationships. In May 2003, it was noted that he 
was seen in the VA liver/psychiatric evaluation clinic to 
evaluate INF treatment readiness. He related that he was a 
Vietnam combat Veteran who found out about his hepatitis C 
diagnosis approximately one year earlier. His risk factors 
were reported to be combat and IV drug use. In May 2005, he 
reported that he had known about his hepatitis C status for 
approximately 6 years. He stated that he may have been 
exposed to the virus through intravenous drug abuse in the 
1960's or blood transfusion prior to 1992. In August 2006, he 
was seen for his chronic hepatitis C and denied a history of 
transfusion. 

The Veteran testified at a videoconference hearing before the 
undersigned VLJ in February 2009, and testified as noted 
above. He also admitted to daily intravenous drug use and 
alcohol abuse in Vietnam to calm his fears because he was 
afraid of dying. He also admitted to drug use and alcohol 
abuse since service. 

A thorough review of the record shows that it is replete with 
evidence of intravenous drug use and alcohol abuse inservice 
and thereafter. Although he indicated in his Substantive 
Appeal that he was diagnosed with hepatitis C one year after 
service (1971), medical evidence as late as 1977 indicated 
that he had no history of hepatitis. The first indication 
that the Veteran had hepatitis C was in 2002, many years 
after service. Although there is one indication from a 
physician in the medical record that the Veteran had a blood 
transfusion prior to 1992, there is no medical evidence of 
record that the Veteran had a blood transfusion at any time, 
prior to, or after 1992. 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

The Veteran does have competent medical evidence that he 
currently has hepatitis C. However, the only link of that 
hepatitis C to service is the Veteran's own testimony of 
such. Although the veteran himself believes that his 
hepatitis C originated from drinking unpurified water or 
blood splatter, as a layperson, his statements as to medical 
causation do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1). The Board notes in this regard that the Veteran 
is not merely providing his observations of symptoms through 
the years, which he is competent to do, but rather is 
providing his opinion on a matter which clearly is not 
subject to lay determination. 

Under both statute and caselaw, a VA medical examination is 
required when it is necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence including statements 
of the claimant; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). 
Although the Veteran admitted to risk factors of intravenous 
drug use and alcohol abuse over a lengthy period of time, he 
stated during his videoconference hearing of February 2009, 
that although he was being treated for hepatitis C, no 
medical doctor told him that his hepatitis C was caused by 
contaminated water or blood splatter in Vietnam. As such, 
there is no necessity to remand this case for a VA 
examination.  

Absent a link between the currently diagnosed hepatitis C and 
medical or lay evidence of the disability caused in service, 
service connection for hepatitis C is not warranted. 


ORDER

Service connection for hepatitis C is denied



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


